Citation Nr: 1621858	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-35 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a January 2013 decision, the Board reopened and remanded the Veteran's claim for service connection for an acquired psychiatric disorder for additional development.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issue of service connection on appeal.  Most importantly, certain VA medical records specified by the Board in its previous remand were not requested or associated with the claims file.  

Thus, the appeal is again REMANDED to the agency of original jurisdiction (AOJ).  
The AOJ will contact the Veteran if further action is required on his part.  

For the record, in addition to the paper claims file, the Board has reviewed the Veteran's electronic claims file (in Virtual VA).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board remanded the matter in January 2013 for additional development.  The Board has determined there was not the acceptable substantial compliance with the January 2013 remand directives, since there are deficiencies in the medical records initially sought by the Board.  Thus, the Board is again remanding this claim.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Specifically, the January 2013 remand sought (amongst several other things) VA medical records that were missing from the claims file.  In the remand, the Board noted that the Veteran claimed to have received treatment for his psychiatric disability at a VA Day Treatment Center in Newark, New Jersey; VA medical facilities in Orange, New Jersey; Newark, New Jersey; San Francisco, California; and Louisville, Kentucky.  As such, the Board directed the RO to obtain all VA Medical Center records from the Newark New Jersey VA Medical Center; the East Orange, New Jersey VA Medical Center; the VA New Jersey HCS; records from the Louisville, Kentucky VA Medical Center; and records from the San Francisco, California VA Medical Center.  The RO was specifically instructed to request not only electronic outpatient notes, but to contact the appropriate custodian of each facility to ascertain whether there were paper records that related to the Veteran.  All efforts were to be documented and associated with the file.  Any negative replies were to be in writing, including whether or not there were any pre-computer records available.

A current review of the claims file reveals that requests and responses for medical records were obtained from the New Jersey Medical Centers and the San Francisco VA Medical Center.  However, the Board has found neither a request, response nor any medical records from the Louisville, Kentucky VA Medical Center.  Since a search for these records was specifically set forth in the Board's January 2013 remand, this claim must be remanded again for completion of the Board's previous remand instructions. 


In addition to the foregoing, the Board finds that while the RO partially complied with the Board's remand instructions to research and obtain any available treatment records pertaining to the Veteran while he was stationed in Germany, the RO's records search appears to be incomplete.  In this regard, the Veteran alleges that he went to an Army Hospital in 1973/1974 while stationed in Wurzburg, Germany for treatment related to a nervous condition.  See October 2002 statement.  Although the Veteran's service personnel records do not indicate that he specifically served in Wurzburg, Germany, they do reveal that the Veteran was stationed at Dalay Barracks, Bad Kissingen in 1973.  After the January 2013 remand, the RO requested treatment records for dispensary/hospitals that included "Bad Kissgen" and "Wurburg."  In response, the National Personnel Records Center (NPRC) reported that all service treatment records had been mailed and that some service treatment records had been previously furnished to Newark, N.J.  See June 2013 Request for Information Sheet.  The RO took this response to mean that no other mental health treatment records from Germany were available.  However, not all medical records pertaining to a veteran's mental health treatment during service are associated with a veteran's service file.  For instance, if a veteran is treated at a hospital during service, his/her treatment records may ultimately be associated with his service medical records at the NPRC or they could remain at the hospital where the Veteran received his treatment.  In the latter case, a specific records request for treatment records must be made to the individual hospital rather than the NPRC.  

In this case, there is no indication that any attempt has been made to determine which Army hospital the Veteran claims to have received treatment while in service or any request for records from any hospital located in or near Wurzburg, Germany or Bad Kissingen, Germany.  Id., see also January 1978 NPRC response to a records request ("1973 medical records from Bad Kissingen, Germany have not been retired to date").  Given the importance to this claim of the medical treatment and/or hospitalization records dated during the Veteran's period of service, the RO should research and attempt to find any mental health records pertaining to the Veteran from the Army hospital(s) located at or near Wurzburg, Germany or Bad Kissingen Germany during the time he was stationed there.  

Lastly, since this case is being remanded, the Veteran should be given another opportunity to provide more details as to his alleged onset of schizophrenia from July 1974 (when he separated from service) to January 1977 (when he was initially diagnosed with schizophrenia).  In doing so, the Veteran should be informed as to the need to produce private medical records related to his schizophrenia or sign a release for VA to obtain those records.  The RO should also inform the Veteran of his right to submit lay evidence in support of his claim, to include statements from military personnel who served with him or statements of family members or friends who witnessed his mental state during the time period from July 1974 to January 1977.   

Accordingly, the case is REMANDED for the following actions:

1. The RO should request all medical records pertaining to the Veteran from the Louisville, Kentucky VA Medical Center.  The RO should request not only electronic outpatient notes, but should also contact the appropriate custodian of the facility to ascertain whether there are paper records that relate to the Veteran.  All efforts are to be documented and associated with the file.  Any negative replies are to be in writing, including whether or not there are any pre-computer records available.

2.  The RO should research to determine which (if any) Army hospital(s) are located in the vicinity of Wurzburg, Germany or Bad Kissingen, German where the Veteran could have received mental health treatment during his period of service abroad.  After this research is completed, the RO should send specific requests to NPRC or any private hospital for any available treatment records related to the Veteran.   


3.  The Veteran should be asked to produce private medical records related to his schizophrenia that are not already of record or sign a release for VA to obtain those records.  

4.  The Veteran should be informed of his right to submit lay evidence in support of his claim, to include statements from military personnel who served with him or statements of family members or friends who witnessed his mental state from July 1974 to January 1977.   

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


